Citation Nr: 0617285	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of service connection for COPD and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is not attributable to service.  

2.  Bilateral hearing loss disability was shown on 
examination on entrance into active duty in February 1965; 
such hearing loss disability did not increase in severity 
during active service.

3.  Current bilateral hearing loss disability is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board notes that it appears that some service medical 
records from the veteran's second period of service, such as 
the separation examination are missing.  VA has endeavored to 
obtain these records on numerous occasions, however, all 
available records have already been obtained.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in February 2004.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms such as decreased hearing ability and ringing in his 
ears, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The available service records do not show that the veteran 
engaged in combat.  He was a vehicle repairman.  He alleges 
that he was exposed to loud noises during service.  


Tinnitus

The Board notes that the veteran is competent to state that 
he was exposed to loud noises during his duties in service.  
However, the service medical records are negative for any 
complaints of ringing in the ears, and are also negative for 
any findings, treatment, or diagnosis of tinnitus.  

In February 2004, the veteran was afforded a VA examination.  
He was diagnosed as having tinnitus.  He reported to the 
examiner that he had been exposed to loud noises during 
service.  The examiner reviewed the claims file.  The 
examiner indicated that while the veteran had provided a 
plausible explanation for his tinnitus, there was no evidence 
of tinnitus during service.  In addition, there were 
situations of civilian employment that were likely to have 
been contributing factors to his tinnitus.  The examiner 
concluded that it was not at least as likely as not that the 
veteran's tinnitus was incurred or aggravated during service.  

In sum, there is no record of tinnitus during service.  There 
is no record of complaints of tinnitus until the present 
time.  Thus, there was no continuity of symptomatology after 
service.  Currently, the veteran has tinnitus.  Competent 
medical evidence attributes the tinnitus as more likely due 
to causes other than service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  Conversely, the VA examiner's opinion is 
competent as it was rendered by a medical professional.  The 
Board attaches significant probative value to this opinion, 
as it is well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  Thus, this opinion 
is probative evidence and establishes that there is no nexus 
between current tinnitus and service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the February 1965 enlistment examination, an audiogram 
showed hearing loss disability as defined by VA.  At that 
time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
45 (55)
50 (55)
LEFT
-5 (10)
-5 (5)
5 (15)
30 (40)
45 (50)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  Therefore, in order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses).

A February 1967 service medical record noted that the veteran 
had bilateral high frequency hearing loss.  

A February 1969 separation examination showed the veteran's 
hearing to be 15/15 for spoken voice in both ears.  
Audiometric testing does not appears to have been done at 
that time.  The veteran reported a medical history of hearing 
loss at that time.  

In August 1969, an enlistment audiogram again showed hearing 
loss.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
60
LEFT
5
5
5
N/A/
50

The veteran was given an "H2" profile at the time and found 
to be qualified for enlistment.

Post-service, in February 2004, the veteran was afforded a VA 
audiology examination.  The audiogram showed hearing loss 
disability.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
85
95
LEFT
25
25
45
80
80

Speech recognition in both ears was 88 percent.

The veteran was  diagnosed as having severe bilateral high 
frequency sensorineural hearing loss.  He reported to the 
examiner that he had been exposed to loud noises during 
service.  The examiner reviewed the claims file.  The 
examiner indicated that while the veteran had provided a 
plausible explanation for his hearing loss disability, the 
veteran's hearing loss preexisted service.  In addition, 
there were situations of civilian employment that were likely 
to have been contributing factors to his hearing loss and 
were most likely responsible for the increased loss of 
hearing.  The examiner concluded that it was not at least as 
likely as not that the veteran's hearing loss was incurred or 
aggravated during service.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Veterans are presumed to have entered service in sound 
condition as to their health.  VA must presume that the 
veteran was in sound condition except as to those defects, 
infirmities, or disorders noted at the time of his or her 
entrance into service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304.  The presumption of sound condition provides that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  This presumption 
attaches only where there has been an induction examination 
in which the later-complained-of disability was not noted.  
The term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

However, in this case, rebutting the presumption of soundness 
at service entrance is not an issue, as the presumption of 
soundness never attached as to the veteran's period of active 
duty.  As set forth above, the veteran's enlistment 
examination showed hearing loss disability.  

Thus, the Board finds that there is clear and unmistakable 
evidence that hearing loss disability preexisted active duty 
service.  However, that evidence is not sufficient to rebut 
the presumption of aggravation.  Preexisting hearing loss 
disability will be considered to have been aggravated by 
service where there is an increase in disability during 
service, unless the evidence shows that the increase is due 
to the natural progress of the disease.

The VA examiner reviewed the inservice records and found that 
there was no such aggravation.  The Board finds that this 
medical opinion, as noted above is probative, and it is 
uncontradicted by any other medical opinion of record.  

In sum, based on the probative evidence, the Board finds that 
the record demonstrates that the veteran had hearing loss 
disability prior to his entry into active duty, and as 
documented on his enlistment physical examination.  The 
record indicates further that this hearing loss disability 
was not aggravated during service, according to the probative 
competent medical evidence.  The Board cannot substitute its 
own judgment for that of the medical professional.  Thus, 
there was no increase in severity during service.  The 
hearing loss disability preexisted active service, and 
clearly and unmistakably was not aggravated during active 
service.  The veteran's current hearing loss disability is 
not attributable to service, but rather, the examiner 
determined that the increase in hearing loss disability was 
more likely due to other causes.  Therefore, hearing loss 
disability was not incurred in or aggravated by service nor 
may it be presumed to have been so incurred therein.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

COPD

The service medical records show that the veteran was treated 
on multiple occasions for colds and a productive cough.  On 
his February 1969 examination, the veteran reported that he 
had shortness of breath.  Post-service medical records 
document that the veteran currently has severe COPD.  There 
is no medical opinion regarding the etiology of current COPD.  
Accordingly, the veteran should be afforded a VA examination 
to determine if current COPD is related to service.

PTSD

The record indicates that the veteran served in Vietnam from 
June 1967 to June 1968 and from August 1970 to August 1971.  
The veteran has provided general contentions that his 
military unit in Vietnam was under mortar fire and sniper 
fire every other week.  There has been no attempt to verify 
this stressor.  The Board notes that the stressor is general 
in nature.  The veteran should be provided another 
opportunity to provide specific dates when the alleged mortar 
fire and sniper fire occurred.  Even if the veteran fails to 
do so, the RO should attempt to verify the veteran's claimed 
stressors through the appropriate channels, to include the 
U.S. Armed Services Center for Research of Unit Records 
(CRUR) (Note: CURR is now called the U. S. Army and Joint 
Services Records Research Center (JSRRC).  The RO should 
provide JSRRC with all pertinent information, to include 
copies of personnel records, units of assignment, and 
stressor statement.  The RO should specifically request JSRRC 
to verify whether the units to which the veteran was attached 
in Vietnam were subject to sniper and mortar attacks.  If 
this alleged stressor cannot be verified, that should be 
stated.

If a stressor is verified, the veteran should be scheduled 
for a VA psychiatric examination for the purpose of 
determining the etiology of any psychiatric disability 
diagnosed.  Based on examination findings, historical 
records, and medical principles, the physician should give a 
medical opinion, with full rationale, as to whether the 
veteran currently has PTSD.  The examiner should specifically 
identify the verified stressor which is responsible for any 
diagnosed PTSD.  Additionally, if the examiner notes the 
presence of any coexistent psychiatric disability, an opinion 
should be provided as to whether such psychiatric disability 
is as likely as not related to service.  The examiner should 
comment on the veteran's July 1967 inservice report of 
treatment for nerves with Librium and his February 1969 
report of having trouble sleeping and nerves.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided another 
opportunity to provide specific dates when 
the alleged mortar fire and sniper fire 
occurred.  An attempt should be made to 
verify the veteran's claimed stressors 
through the appropriate channels, to include 
JSRRC.  JSRRC should be provided with all 
pertinent information, to include copies of 
personnel records, units of assignment, and 
stressor statement.  JSRRC should 
specifically be requested to verify whether 
the units to which the veteran was attached 
in Vietnam (during specific periods 
identified by the veteran during his Vietnam 
service from June 1967 to June 1968 and/or 
from August 1970 to August 1971) were subject 
to sniper and mortar attacks.  If this 
alleged stressor cannot be verified, that 
should be stated.

2.  Schedule the veteran for a VA respiratory 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays, should be 
accomplished.  The examiner should opine if 
currently diagnosed COPD is as likely as not 
related to service to include inservice 
complaints of chest colds and shortness of 
breath.  A rationale for any opinion 
expressed should be provided.

3.  If a stressor is verified, schedule the 
veteran for a VA psychiatric examination for 
the purpose of determining the etiology of 
any psychiatric disability diagnosed.  Based 
on examination findings, historical records, 
and medical principles, the physician should 
give a medical opinion, with full rationale, 
as to whether the veteran currently has PTSD 
under DSM IV.  The examiner should 
specifically identify the verified 
stressor(s) which is(are) responsible for 
PTSD, if diagnosed.  Additionally, if the 
examiner notes the presence of any coexistent 
psychiatric disability, an opinion should be 
provided as to whether such psychiatric 
disability is as likely as not related to 
service.  The examiner should comment on the 
veteran's July 1967 inservice report of 
treatment for nerves with Librium and his 
February 1969 report of having trouble 
sleeping and nerves.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


